 

IN THE UNITED STATES DISTRICT COURT __US. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEX eee LED OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION
JUL 12 2021
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COURT
was s By.
Plaintiff, § uy
§
V. § 2:20-CR-136-Z-BR-(17)
§
MARCO ANTHONY RUIZ §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 24, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Marco Anthony Ruiz filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Marco Anthony Ruiz was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Marco Anthony Ruiz; and ADJUDGES Defendant Marco Anthony Ruiz guilty of Count Eighteen of
the Superseding Indictment in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July (2 2021.

 

MATAHEW J. KACSMARYK

UNJTED STATES DISTRICT JUDGE

 
